[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as Store
Master Funding VI, L.L.C. v. Franklin Cty. Bd. of Revision, Slip Opinion No. 2018-Ohio-4301.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-4301
  STORE MASTER FUNDING VI, L.L.C., APPELLANT, v. FRANKLIN COUNTY
                       BOARD OF REVISION ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Store Master Funding VI, L.L.C. v. Franklin Cty. Bd. of
                    Revision, Slip Opinion No. 2018-Ohio-4301.]
Taxation—Real-property valuation—Board of Tax Appeals failed to consider
        property owner’s appraisal evidence—Decision of Board of Tax Appeals
        vacated and cause remanded.
   (No. 2016-1328—Submitted October 9, 2018—Decided October 25, 2018.)
     APPEAL from the Board of Tax Appeals, Nos. 2015-1492 and 2015-1493.
                                   __________________
        Per Curiam.
        {¶ 1} Because the Board of Tax Appeals (“BTA”) did not fully consider the
appraisal evidence presented by appellant, Store Master Funding VI, L.L.C., we
vacate the decision of the BTA and remand the cause for further proceedings on the
authority of Terraza 8, L.L.C. v. Franklin Cty. Bd. of Revision, 150 Ohio St.3d 527,
                             SUPREME COURT OF OHIO




2017-Ohio-4415, 83 N.E.3d 916, and Spirit Master Funding IX, L.L.C. v. Cuyahoga
Cty. Bd. of Revision, ___ Ohio St.3d ___, 2018-Ohio-____, ___ N.E.3d ___. On
remand, the parties shall not be permitted to present new evidence. See Bronx Park
S. III Lancaster, L.L.C. v. Fairfield Cty. Bd. of Revision, ___ Ohio St.3d ___, 2018-
Ohio-1589, ___ N.E.3d ___, ¶ 13.
                                                                   Decision vacated
                                                               and cause remanded.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                               _________________
       The Gibbs Firm, L.P.A., Ryan J. Gibbs, and Geoffrey N. Byrne, for
appellant.
       Rich & Gillis Law Group, L.L.C., Mark H. Gillis, Karol C. Fox, Kelley A.
Gorry, Kimberly G. Allison, and Richelle L. Thoburn, for appellee Groveport-
Madison Local School District Board of Education.
                               _________________




                                         2